Per Curiam.
This is defendant’s rule for new trial and the single reason urged for making it absolute is that the damages are excessive. The plaintiff, a young man twenty-three years of age, received through the negligence of the defendant an injury to his left shoulder, lacerations of the hand, a fracture of the left forearm and an injury to his private parts resulting in a permanent stricture of the urethra. He received a verdict of $10,000.
While the verdict is high, we think it is not so clearly excessive that it should be disturbed. The proofs were that he suffered severe pains; that his left arm was seriously impaired in its usefulness and that there was a permanent stricture of the urethra which required a periodical expanding of that organ to permit the passage of the urine; that this was always painful and that even the passage of urine *1076itself was a painful experience. We are not prepared to say that for such injuries, both of which were permanent in their effects, we should either grant a new trial or reduce the-amount as a condition of refusing a new trial.
The rule is discharged.